Citation Nr: 1639750	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for residuals, neck injury, cervical spine degenerative joint disease with sprain (neck injury), rated as 10 percent disabling prior to September 21, 2015, and rated as 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified, associated with residuals, neck injury, cervical spine degenerative joint disease with sprain (depressive disorder).

3.  Entitlement to an initial compensable rating for headaches claimed as a traumatic brain injury (headaches).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1975 to April 1975, and on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, November 2010, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The claim of entitlement to an increased initial rating for a neck injury was previously remanded by the Board in December 2009.

The rating claims pertaining to depressive disorder and headaches will be discussed and decided below.  To the extent that those service-connected disabilities are associated with the claim for a TDIU, that claim will be discussed in the REMAND portion of the decision below and it is remanded to the agency of original jurisdiction (AOJ).  The claim of entitlement to an increased evaluation for a neck injury is also remanded to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's depressive disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.)

2.  The Veteran's headaches do not manifest in prostrating attacks.

3.  The Veteran's TBI symptoms with respect to memory, attention, concentration, and executive functions are productive of a level of impairment of "1" for that facet of TBI.  None of the cognitive impairment facets of TBI are associated with symptoms productive of level of impairment of "2" or a total level of impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a separate rating of 10 percent for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in March 2012 and September 2015 for his mental health disorder and in September 2010, October 2010, and October 2015 for his headaches.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Rating Depressive Disorder

The Veteran seeks an increased initial rating for depressive disorder.  For the reasons that follow, the Board finds that an increased evaluation is not warranted.

Below, the Board will lay out the legal framework for rating this mental health disorder and then proceed through the rating analysis.

A.  Legal Framework

The Veteran's depressive disorder has been evaluated by analogy pursuant to the General Rating Formula for Mental Disorders (General Rating Formula), 38 C.F.R. § 4.130, DC 9434, the DC for major depressive disorder.  

Under the General Rating Formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: Depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Higher ratings up to 100 percent are also available, but are not applicable under the facts of this Veteran's case.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  


B.  Analysis

For the reasons that follow, the Board finds that an increased initial evaluation in excess of 30 percent for depressive disorder is not warranted.

The March 2012 and September 2015 VA examination reports show that the Veteran's depressive disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These findings of occupational and social impairment approximate the criteria for a 10 percent rating pursuant to DC 9434.  See 38 C.F.R. § 4.130.  The examination reports show that the depressive disorder manifests in symptoms of depressed mood and chronic sleep impairment.  The March 2012 examination report showed a Global Assessment Functioning (GAF) score of 58, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score was not provided in the September 2015 VA examination report as the most recent 5th edition of the DSM no longer utilizes GAF scores.  The Board also observes that a Beck Depression Inventory II was conducted in conjunction with the September 2015 VA examination and it produced a score of 27, indicative of moderate depression.

The examination reports also indicate that the Veteran has mental health symptoms that overlap with the symptoms of her TBI and cannot be clearly separated from either diagnosis: insomnia, fatigue, poor concentration, irritability, and low mood.  As the Board will be granting a separate rating for TBI in this decision, both the depressive disorder and the TBI are service connected.  The Board will attribute these overlapping symptoms to the rating for depressive disorder, as this will aid the Board in finding that the Veteran's depressive disorder more nearly approximates a rating higher than the level of occupational and social impairment described by the March 2012 and September 2015 VA examiners.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).  These symptoms will not be considered in the evaluation of a TBI, as doing so would be considered pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

During the March 2012 and September 2015 VA examinations, the Veteran also provided subjective accounts of her occupational and social functioning.  The Veteran noted that she keeps her problems to herself, as opposed to sharing them with others.  She is previously divorced three times and currently lives alone with five cats and is able to maintain her household and finances.  She attends church on Sundays, though sometimes more often.  She has friends with a shared interest of genealogy and also enjoys watching movies.  She does not like people in her space and avoids crowds, which she related is limited to going to plays, whereat she may sit on the isle; though, she also mentioned that she does sit in the front row at church.  The Veteran also reported that she does not like being touched; she indicated that she was sexually molested by her grandfather at age six but denied no other abuse history.  She related that she is depressed because her body is broken down and she "can't do things anymore," and that she experiences periodic tearfulness with severe pain and during sad movies.  She noted that her depression was better when she was attending school and working toward something but now "I'm not working toward anything."  With regard to occupational impairment, the Veteran did not report any subjective deficits.  It was noted that she previously worked for twenty years as a delivery driver but has been off work since February 2010 due to her chronic back, hip, and knee pain.  Since then, she attended college but did not finish because she could not type.

A review of the Veteran's VA treatment records indicate that her depression is managed with daily medication.  As noted above, a September 2015 Beck Depression Inventory II conducted in conjunction with the September 2015 VA examination produced a score of 27, indicative of moderate depression.  Older VA treatment records mention complaints of depression generally consistent with the findings of the two VA examination reports.  A September 2013 weight management note did show that the Veteran suffers from depression and general unhappiness, that she binge-eats 2-4 times a week, and that she experiences stress, anxiety, and depression.  The Board also observes that an October 2015 VA examination report for headaches showed that the Veteran complained of panic attacks.

A review of the Veteran's lay statements shows that she reports to experiencing extreme disturbances of motivation and mood.  See June 2012 notice of disagreement.  Much of the time she does not want to leave her house, and she has problems with social and effective work relationships.  See id.  The Veteran also reported to experiencing long and short term memory loss and having problems completing tasks; however, the Board notes that these symptoms have been shown on examinations to be related to her TBI rather than the depressive disorder, thus they are not considered in this evaluation.  See 38 C.F.R. § 4.14.

Based on the evidence of record, the Board finds that the Veteran's depressive disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), corresponding to a 30 percent rating pursuant to DC 9434.  In reaching this conclusion the Board considered the findings of occupational and social impairment noted in the March 2012 and September 2015 VA examination reports, which approximated a lesser level of impairment; however, given the Veteran's subjective reports of a greater severity of depression, her overlapping TBI symptoms, and the March 2012 GAF score and September 2015 Beck Depression Inventory II, which both indicated moderate depression, the Board resolved reasonable doubt in the Veteran's favor to assign a higher 30 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board also observes that the Veteran's symptoms are generally consistent with those listed in the General Rating Formula as indicative of those that may approximate a 30 percent rating.  See 38 C.F.R. §§ 4.126, 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

A higher 50 percent rating is not warranted as the evidence has not shown that the depressive disorder produces occupational and social impairment with reduced reliability and productivity.  The Board notes that the Veteran has complained of certain symptoms that are indicative of a higher level of impairment and a 50 percent rating, to wit: panic attacks, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  None of these symptoms, however, has been objectively confirmed during examinations.  See Vazquez-Claudio, 713 F.3d at 117 ("The VA thus intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms.").  (Emphasis added.)  The symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships have also been contradicted.  In that regard, the Board observes that the Veteran has complained of not wanting to leave her home, however it was also noted that the Veteran enrolled in college classes to further her prospects for a new career, that she attends church regularly, that she attends plays, and that she socializes with friends who share similar interests.  Thus, the Board finds the Veteran's statements to be credible insofar as they indicate a moderate level of depression because such statements have also been supported to an extent by objective testing, but it also notes that the Veteran has contradicted some of her own statements with anecdotal examples.  As noted above, the symptoms pertaining to memory loss are attributed to the TBI and not considered in this evaluation.  In this instance, the Board has resolved reasonable doubt to find that occupational and social impairment more nearly approximates the criteria corresponding to a 30 percent rating.  The evidence of record is insufficient for the Board to find that the Veteran experiences an even higher level of social and occupational impairment.  Accordingly, a higher 50 percent rating is not warranted.

The Board has considered whether a staged rating is appropriate.  To that end, it notes that the Veteran reported that her depression was of less severity when she was employed or attending school and working towards some goals and that it worsened after she stopped those activities; however, a review of the record indicates that the Veteran's depressive disorder has approximated no worse than the criteria corresponding to a 30 percent rating pursuant to DC 9434 for the entirety of the appeal.  Thus, the Board resolves reasonable doubt in favor of the Veteran and finds that the 30 percent rating is warranted for the entire appeal period.  Accordingly, a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, the Board has resolved all reasonable doubt in favor of the Veteran and found that her depressive disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), corresponding to a 30 percent rating pursuant to DC 9434 and for the entire period on appeal.

III.  Rating Headaches

The Veteran seeks an increased initial evaluation for headaches.  The Board observes that the procedural history of this disability is somewhat muddied.  In March 2010, the Veteran claimed service connection for a traumatic brain injury (TBI) associated with a motor vehicle accident (MVA) that occurred during active service.  The Veteran was afforded VA medical examinations in September and October 2010, which found that the Veteran had a mild TBI associated with the in-service MVA accident and that the Veteran's headaches were more likely than not related to the in-service MVA accident.  Based on these examination reports, the RO granted service connection for "headaches claimed as a TBI" and rated the disability by analogy pursuant to 38 C.F.R. § 4.124a, DC 8100, the DC for migraine headaches.  The reasons and bases provided by the RO included a discussion of an evaluation under 38 C.F.R. § 4.124a, DC 8045, the DC for a TBI; however, service connection was not specifically granted for that disability.  In the interest of justice and fairness to the Veteran, the Board will evaluate  the claim of entitlement to an initial compensable rating for headaches under both DCs 8045 and 8100 as it appears the headaches are associated with a TBI.  See 38 C.F.R. § 4.124a, DC 8045.  For the reasons that follow, the Board finds that an initial compensable rating for headaches pursuant to DC 8100 is not warranted, however a separate 10 percent rating for residuals of a TBI pursuant to DC 8045 is warranted.

Below, the Board will lay out the legal framework for rating headaches and a TBI and then proceed through the rating analysis.

A.  Legal Framework

The Veteran's headaches have been evaluated by analogy pursuant to 38 C.F.R.      § 4.124a, DC 8100, the DC for migraines.  As noted above, the Board will also evaluate the headaches pursuant to 38 C.F.R. § 4.124a, D 8045, the DC for a TBI.

DC 8100

Under DC 8100 a noncompensable rating is warranted for less frequent prostrating attacks.  A 10 percent rating is warranted for prostrating attacks averaging one in 2 months over the last several months.  Higher ratings are available for situations where prostrating attacks occur with greater frequency, however they are not applicable under the facts of this case.

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."

DC 8045

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under DC 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under section 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes to DC 8045 are relevant to this appeal.  See Notes (1)-(4), 38 C.F.R. § 4.124a, DC 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

B.  Analysis

For the reasons that follow, the Board finds that an initial compensable rating for headaches pursuant to DC 8100 is not warranted, however a separate 10 percent rating for residuals of a TBI pursuant to DC 8045 is warranted.  The Board will first evaluate the Veteran's disability under DC 8100 and thereafter evaluate it under DC 8045.

DC 8100

A review of the evidence of record shows that the Veteran experiences headaches related to her neck pain.  See October 2015 VA examination report; September 2004 VA examination report.  The pain starts in the back of the neck and spreads to her head.  See October 2010 VA examination report.  Over time, the headaches have become more frequent.  VA treatment records from 2006-2009 show that the headaches occurred occasionally.  The October 2010 VA examination report showed that they occur at least two to three times per week.  More recent VA treatment records have shown that they are now chronic.  See, e.g., December 2014 chiropractic note.  Her headaches are exacerbated with physical activity.  Id.  The head pain is relieved with chiropractic manipulation of her back or by "cracking" her neck.  The Board notes that none of the VA examination reports, from September and October 2010 and October 2015, or her VA treatment records, have shown that she experiences prostrating attacks.  The Board also notes that the September 2010 VA examination report indicated that photophobia and phonophobia are associated with the headaches; however, these symptoms have not been reported by the Veteran at any other point in time and were not found on the other VA examination reports of record, to include the contemporaneous October 2010 VA examination report.

The Veteran's lay statements regarding her headaches characterize them in a more severe light.  She indicated that they are neither mild nor occasional.  See October 2011 VA Form 9.  She stated that they are debilitating and that she cannot work because of the headaches.  See March 2011 Statement in Support of Claim.  She stated that they take over every aspect of her life, including avoidance of social relationships and, more generally, being able to "function as a normal person."     See October 2011 VA Form 9.

Based on a review of the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran does not experience prostrating attacks.  This conclusion is supported by the medical evidence of record, to include the Veteran's September 2010, October 2010, and October 2015 VA examination reports.  Accordingly, a noncompensable rating is warranted pursuant to DC 8100 and        38 C.F.R. § 4.31. 

A compensable rating is warranted where there are prostrating attacks that occur on average once a month over the last several months; however, as the Board has determined that the Veteran does not experience prostrating attacks, a compensable rating is not warranted.  See 38 C.F.R. § 4.124a, DC 8100.

In reaching these conclusions, the Board has considered the Veteran's lay statements regarding the severity of her headaches, however it finds them unpersuasive as the Veteran had contradicted herself at various points in the record.  For example, the Veteran alleges that the headaches are debilitating and preclude her from employment, but through early 2010 she was experiencing these headaches while being gainfully employed; the Board notes that this employment ceased, in part, due to her musculoskeletal disabilities (both service connected and nonservice connected) and not due to her headaches.  The October 2015 VA examiner determined that the headaches do not impact her ability to work.  Moreover, as the headaches have become more frequent overtime, the Veteran has continued to maintain a social lifestyle.  As noted in the evaluation of depressive disorder, above, she attends church regularly, socializes with friends that share an interest in genealogy, watches movies, goes to plays, and is able to maintain her finances and household, to include completing chores.  The Board finds that these observations contrast with the Veteran's description of her headache disability.  Accordingly, her statements are unpersuasive and do not adequately support that her headaches are more severe than that found on examinations or that they may more nearly approximate prostrating attacks averaging at least once per month.              See 38 U.S.C.A. § 5107(b); 38 C.F.R.  §§ 4.3, 4.7, 4.124a, DC 8100.  

In summary, for the entire period on appeal, the Veteran's headaches more nearly approximate a noncompensable rating pursuant to DC 8100.  An increased evaluation is not warranted pursuant to DC 8100.

DC 8045

There is a reasonable basis to conclude that the Veteran's residuals of TBI approximate a 10 percent rating pursuant to DC 8045.  The evidence shows that these residuals include cognitive impairment in the form of mild memory loss, especially as it pertains to remembering the names of others and thinking of words to say while speaking, but this memory loss is not confirmed by objective evidence on testing..  See September and October 2010 VA examination reports.  Accordingly, the Board finds that this evidence is related to cognitive impairment and the facet of memory, attention, concentration, executive function.                   See 38 C.F.R. § 4.124a, DC 8045.  On that basis, the residuals of TBI equate to a level of impairment of "1," as there are complaints of mild memory loss that are unsupported on objective testing.  A level of impairment of "1" warrants a 10 percent rating pursuant to DC 8045.

A higher rating is not warranted on the basis of the memory, attention, concentration, and executive function facet of cognitive impairment.  Pursuant to this facet, level "2" impairment is warranted where there is objective evidence on testing of such a deficit, however, as noted above, this has not been shown.  The Board also notes that the Veteran has not alleged more than mild memory impairment.  While the Veteran has alleged an impairment in concentration, this symptom was considered in the evaluation of depressive disorder and, thus, cannot be considered in the evaluation of a TBI as it would constitute pyramiding.          See 38 C.F.R. §§ 4.14, 4.124a, DC 8045 Note (1).  Accordingly, the criteria required for level "2" impairment is not met and a higher rating is not warranted pursuant to this facet of cognitive impairment.

A higher rating is also not warranted on the basis of any other facet of cognitive impairment as the record does not show any significant impairment in the following facets: judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness.  The Board observes that the Veteran does experience certain subjective symptoms in headaches and fatigue.  The headaches symptom has been separately evaluated above pursuant to DC 8100, in accordance with the directives of DC 8045.  The fatigue symptom was considered in the evaluation of depressive disorder and, thus, cannot be considered in the evaluation of a TBI as it would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a, DC 8045 Note(1).  Similarly the Veteran experiences certain neurobehavioral effects in irritability, mood swings, and depression; however, they, too, were considered in the evaluation of depressive disorder and, thus, cannot be considered in the evaluation of the TBI.  See 38 C.F.R. §§ 4.14, 4.124a, DC 8045 Note(1).  The evidence does not demonstrate any other subjective symptoms or neurobehavioral effects that could be considered in this evaluation.  The evidence also does not demonstrate that the veteran has any additional physical dysfunction as a result of the TBI.  The Veteran is rated separately for the depressive disorder, and that evaluation was addressed above by the Board.

In conclusion, the evidence warrants the assignment of a separate 10 percent rating for residuals of a TBI.  The preponderance of the evidence is against a rating in excess of 10 percent.  As such, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

An initial evaluation in excess of 30 percent for depressive disorder is denied.

An initial compensable evaluation for headaches is denied.

A separate 10 percent rating for residuals of a TBI is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks an increased initial evaluation for a neck injury and entitlement to a TDIU; however, the Board finds that additional development of these claims is required before a decision can be made.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.         38 U.S.C.A. § 5103A(c).

As it pertains to the evaluation of a neck injury, VA has provided the Veteran with a number of medical examinations to determine the nature and severity of this disability.  Where VA provides such an examination, it must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To that end, 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the pertinent VA examinations of record shows that they do not comply with section 4.59 as it pertains to findings of pain on active and passive motion and pain in weight-bearing and nonweight-bearing.  The Board notes that there is no opposite joint for the cervical spine, so that requirement is not at issue.  Accordingly, remand is required for a new examination.

The evaluation of a neck injury will impact the Veteran's claim of entitlement to a TDIU, both as it relates to eligibility for schedular consideration of the TDIU and as to whether entitlement to a TDIU is warranted, in general.  Accordingly, the Board finds that the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim for a TDIU is deferred until the increased rating claim for a neck injury may be resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her neck injury.  The examination should be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must report all symptomatology related to the Veteran's service-connected neck injury.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and indicate whether there is evidence of pain on each type of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

The examiner is also asked to review the prior neck VA examinations (October 2001, September 2004, May 2005, February 2007, March 2010, and September 2015) and answer the following questions:

(A)  Where the range of motion testing is not specifically classified as active or passive, is it possible to determine whether the data provided likely represents active or passive motion?  Why?

(B)  Based on the reported range of motion, how likely is it that there would have been a change in the reported range of motion with weight bearing and, if it is likely, is it possible to quantify that change?

(C)  If passive range of motion was not tested at the time of the previous VA examinations, how likely is it that passive range of motion would have been worse than the reported active range of motion?

If the examiner cannot answer a question without resorting to mere speculation, he or she should clearly explain why this is so.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include lay statements from the Veteran.

3.  Finally, readjudicate the appeal, to include consideration of whether entitlement to a TDIU is warranted on a schedular and extraschedular basis.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


